Citation Nr: 1410935	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1944 to May 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his son appeared and testified at a videoconference hearing in November 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal other than the hearing transcript.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by no worse than Level I hearing in the right ear and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.10, 4.85 Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to notify and assist the Veteran. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The issue adjudicated in this decision stems from an appeal of the initial rating assigned following an award of service connection.  Under these circumstances, Veterans Claims Assistance Act notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, the Veteran has not raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128   (2008) (holding that where a claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.

The Veteran has also been afforded a VA examination in connection with this claim.  The Board finds that the examination is adequate in that it is based on an evaluation of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examination includes sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided. 

Entitlement to an Increased Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, the Veteran appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the hearing, the Veteran and his son testified that the Veteran has trouble communicating with others including in person and on the telephone.  The Veteran stated that his left ear is worse than his right ear.

The Veteran was provided a VA audiological examination in June 2012.  The examiner reviewed the Veteran's claims file.  Puretone threshold testing was performed, with the following results, in decibels:

Hz
500 
1,000 
2,000
3,000
4,000
Four Frequency Average
R
N/A
25
30
50
60
41
L
N/A
40
70
75
80
66

The VA examiner found that the results were valid.  Speech audiometry revealed speech recognition ability of 92% in the right ear and 88% in the left ear.

Applying the findings from the June 2012 VA examination to Table VI, the Veteran's hearing loss in the right ear yields a finding of Level I hearing loss and the Veteran's hearing loss in the left ear yields a finding of Level III hearing loss.  Where hearing loss is at Level I in one ear and Level III in the other ear, a non-compensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board has taken into consideration the Veteran's complaints and his son's reports regarding the impact of hearing loss on his daily life.  However, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  A compensable rating is therefore not warranted.

Extraschedular Consideration and Entitlement to TDIU

With respect to an extraschedular rating under 38 C.F.R. § 3.321 (2013), the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  In particular, the VA examiner noted that the Veteran's hearing loss does not interfere with daily activities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.
  


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


